DETAILED ACTION
Response to Amendment
Applicant’s Amendment, filed 02/17/2022 has been entered. Claims 2, 9, and 14 have been cancelled. Claims 1, 3-8, 10-13, and 15-16 are pending in the Application.

Allowable Subject Matter
Claims 1, 3-8, 10-13, and 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are allowable in view of the Applicant’s amendments. The Applicant has incorporated the allowable subject matter indicated in the previous Office Action into the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 10:30AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHONG H DANG/Examiner, Art Unit 2184